Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2 are pending and are presented for this examination.  Claim 1 is amended.
Status of Previous Rejections
All art rejections are withdrawn from previous office action 04/22/2021 in view of amendment of claim 1.
A new ground of art rejection is made as follows in view of amendment of claim 1.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/07/2021 and 06/30/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Instant claim 1 recitation “for coiled tubing” is intended use of the claimed product.
Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
Hence, if prior art discloses a similar hot rolled steel sheet having similar compositions, microstructure, TS, YS and elongation, it is fully capable of being used for coiled tubing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okatsu (JP 2012031509A).
As for claims 1-2, it is noted instant claim 1 is amended to require 1-10% retained austenite.
Okatsu discloses a hot rolled (Abstract) high strength low yield ratio steel sheet (paragraph [0087]) for welded steel pipe comprising overlapping compositions (Claim 1) as illustrated in Table 1 below.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding instant claim 1 claimed microstructure, Okatsu discloses a host phase mainly comprising ferrite or bainite, and island shaped martensite with an area ratio 5-20% (abstract) including all Inventive Examples 1-7 (Table 3) having island shaped martensite(MA) area ratio 8-18%. Okatsu expressly discloses retained austenite preferably less than 2% (paragraph [0048]), overlapping amended 1-10%.
 Hence, Okatsu’s hot rolled steel sheet meets instant claimed microstructure including instant amended 1-10% retained austenite.
Regarding instant claim 1 claimed YS and TS, Table 3 (Page 19) discloses YS between 441-851 MPa and TS between 563-1102 MPa, hence overlapping instant claim YS and TS.
Regarding instant claim 1 claimed uniform elongation, all Inventive Examples 1-7 (Table 3) have uniform elongation between 7.1-15.2%, hence meeting instant claimed 7% or more. 
Table 1
Element
Applicant
(weight %)
Okatsu 
 (weight %)
Overlap
(weight %)
C
0.1-0.16
0.03-0.14
0.1-0.14
Si
0.1-0.5
0.01-0.5
0.1-0.5
Mn
1.6-2.5
1-4
1.6-2.5
P
<=0.02
0
0
                  S
<=0.005
0
0
Al
0.01-0.07
0.003-0.08
0.01-0.07
                  Cr
0.5-1.5
0.1-1
0.5-1
Cu
0.1-0.5
0.1-2
0.1-0.5
Ni
0.1-0.3
0.1-3
0.1-0.3
Mo
0.1-0.3
0.1-1
0.1-0.3
Nb
0.01-0.05
0.01-0.08
0.01-0.05
V
0.01-0.1
0.003-0.1
0.01-0.1
Ti
0.005-0.05
0.005-0.025
0.005-0.025
N
<=0.005
0
0
Ca (Claim 2)
0.001-0.003
0.0005-0.01
0.001-0.003

 
Response to Argument
In response to applicant’s argument on 06/30/2021 that Okaguchi, Shimamura and Araya are completely silent with respect to retained austenite much less retained austenite within the claimed range, argument is moot because Okaguchi, Shimamura and Araya are all withdrawn.  Newly cited Okatsu expressly discloses retained austenite less than 2% (paragraph [0048]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733